                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

ULTRAVISION TECHNOLOGIES,                      §
LLC,                                           §
                                               §
             Plaintiff,                        §
                                               §   CIVIL ACTION NO. 2:18-CV-00100-JRG-RSP
v.                                             §   LEAD CASE
                                               §
GOVISION, LLC,                                 §
                                               §
             Defendant.
                                               §
ULTRAVISION TECHNOLOGIES,                      §
LLC,                                           §
                                               §
             Plaintiff,                        §
                                               §
v.                                             §   CIVIL ACTION NO. 2:18-CV-00112-JRG-RSP
                                               §   CONSOLIDATED CASE
SHENZHEN ABSEN                                 §
OPTOELECTRONIC CO., LTD. and                   §
ABSEN, INC.,                                   §
                                               §
             Defendants.
                                               §

                                            ORDER .

       Defendants Absen, Inc. and Shenzhen Absen Optoelectronic Co., Ltd. (collectively

“Defendants”) previously filed a Motion to Dismiss Plaintiff’s First Amended Complaint Under

Rules 12(b)(2), 12(b)(3) and 12(b)(6) of the Federal Rules of Civil Procedure, or in the Alternative

to Transfer, and Memorandum in Support (“Motion”). (Dkt. No. 83.) Magistrate Judge Payne

entered a Report & Recommendation and Order. (Dkt. No. 191.) The Magistrate Judge denied

the Motion to the extent that it sought transfer to the Middle District of Florida, and

recommended denying the remaining portions of the Motion that addressed dispositive issues.

       After reviewing the briefing for the Motion and Judge Payne’s Report & Recommendation

and Order, the Court agrees with the reasoning provided within the Memorandum Order for


                                               1/2
dispositive issues. Consequently, the Court ADOPTS Judge Payne’s Memorandum Order.

Defendants’ Motion is therefore DENIED in full.

       So Ordered this
       Feb 21, 2020




                                           2/2
